 

LEASE ADDENDUM

 

THIS LEASE ADDENDUM (this “Addendum”) is entered into effective the 1st day of
October 2011, by and between Oakley Ventures, LLC, a Colorado limited liability
company (“Oakley”), and Eternal Energy Corp., a Nevada Corporation (“Lessee”).

 

WHEREAS, Lessee is a party to that certain Colorado Shopping Center Lease dated
December 05, 2008, by and between Lessee, as tenant, and Oakley, as landlord,
pursuant to which Lessee has leased the Demised Premises at 2549 West Main
Street, Ste 202, Littleton Colorado; and

 

WHEREAS, parties desire to extend the term of the Lease pursuant to the terms
and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants set forth in the
Agreement and herein, and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows

 

1.          Definitions. Any capitalized terms used but not otherwise defined in
this Addendum shall have the meanings assigned to such terms in the Lease. For
the purposes of this Addendum and all rights of the Lessor as set forth in the
Lease, shall be referred to as the “Lessor”.

 

2.          Term. The initial term of the Lease will terminate on December 31,
2011. Pursuant to this Addendum, the term of the Lease is herby extended until
December 31, 2014, unless earlier terminated pursuant to the terms of the Lease,
as it may be amended.

 

3.          Base Rent. Notwithstanding any provision of the Lease to the
contrary, the Base Rent payable by Lessee to Lessor for the Demised Premise from
and after October 1, 2011 until December 31, 2014 shall be an amount equal to
Two Hundred Seven Thousand Six Hundred Fifty Three and 25/100 Dollars
($207,653.25), which shall be payable by Lessee to Lessor in monthly
installments pursuant to the terms of the Lease as follows:

 

Months  Sq. Ft. Cost   Monthly Payment  10/01/2011  -  12/31/2012  $19.00   $
5,077.75 per month  1/01/2013  -  12/31/2013  $20.00   $ 5,345.00 per month 
1/01/2014  -  12/31/2014  $21.00   $ 5,612.25 per month 

 

4.          Improvements and Repairs. Lessor agrees to reimburse Lessee for the
annual cost of cleaning the carpets located within the Demised Premises. Lessor
further agrees to perform and fund improvements to the Demised Premises, as
deemed necessary, to properly ventilate and protect Lessor’s network equipment,

 



Page 1 of 4     Initial           Initial

 

 

 

 

5.          Option to Extend Lease Term. The extension granted to the initial
Lease term pursuant to this Addendum shall be in lieu of Lessee’s Option as set
forth in the Lease, and the parties agree that Option shall be of no further
force and effect.

 

6.          Notice. The notice provisions set forth in Paragraph 35 of the Lease
are hereby amended to provide that the proper addresses for Lessor to be used
for the purpose of notice pursuant to the Lease is as follows:

 

If to Lessor: Oakley Ventures, LLC   c/o Highline Realty Partners, Inc.  
Attn:  Rees F. Davis, Jr.   3695 East Long Road   Greenwood Village, Colorado 
80120

 

7.          Parking. Lessee and Lessee’s employees agree to adhere to a priority
parking plan as follows:

 

First, to utilize the reserved north facing spaces in the parking lot commonly
known as the Lilley Building parking lot.

 

Second, if the north facing spaces of Lilley are full, to utilize the middle
section of spaces in the Lilley lot.

 

8.          Confidentiality Agreement. Per Exhibit A to Addendum as attached.

 

9.          Ratification. Except as modified by this Addendum and subject to the
last sentence of this Section 6, all of the terms, covenants and conditions of
the Lease are ratified and affirmed and shall remain in full force and effect.
To the extent the terms and provisions of this Addendum modify or conflict with
any term or provision of the Lease, the modifying or conflicting term and
provision of this Addendum shall control in all respects, and the corresponding
term and provision of the Lease shall be superseded to the extent of such
modification or conflict.

 

10.         Entire Agreement. The Lease, including this Addendum, expresses the
entire agreement of Lessor and Lessee. There are no other understandings, oral
or written, which in any manner alter or enlarge its terms.

 

11.         Binding. This Addendum shall be binding upon and benefit the parties
hereto and their successors and assigns.

 

12.         Acceptance. This Addendum is offered for signature to Lessee, and it
is understood that this Addendum shall not be binding upon Lessor unless and
until Lessor shall have executed and delivered a fully-executed copy of this
Addendum to Lessee.

 



Page 2 of 4     Initial           Initial



 

 

 

 

13.         Execution. This Addendum may be executed in multiple counterparts. A
fully-executed copy of this Addendum may be transmitted by facsimile or
electronic mail, and such shall be deemed to be an original.

 

[Signature Page to Follow]

 



Page 3 of 4     Initial           Initial



 

 

 

 

IN WITNESS WHEREOF, the undersigned have executed this Addendum effective as of
the date first set forth above.

 



LESSOR:       OAKLEY VENTURES, LLC,   a Colorado limited liability company      
  By:       Rees F. Davis, Jr., Manager  



 



LESSEE:       ETERNAL ENERGY CORP.,   a Nevada Corporation  



 



By:     Name: Brad Colby   Title: President  



 



Page 4 of 4  





 

 

 

 



Exhibit “A” to Addendum

 

Confidentiality Agreement

 

RECITALS

 

WHEREAS, Lessor and Lessee entered into an original Lease, dated December 5,
2008;

 

WHEREAS, Lessor and Lessee entered into the Lease Addendum, dated October 1,
2011;

 

WHEREAS, the Lease Addendum includes private and sensitive Confidential
Information (as the term is defined in this Agreement), the disclosure of which
would cause Lessor irreparable harm that would be difficult to quantify;

 

WHEREAS, Lessor would not otherwise agree to negotiate the Lease Addendum
without Lessee’s agreement to maintain the confidentiality and privacy of the
Confidential Information in accordance with the terms and conditions of this
Agreement;

 

WHEREAS, the Parties have entered into this Agreement so as to enable to Parties
to enter into the Lease Addendum without the risk of Lessor being harmed by the
disclosure of the Confidential Information;

 

AGREEMENT

 

NOW, THEREFORE, in consideration for the agreements, promises, covenants and
other consideration contained herein, the receipt, adequacy and sufficiency of
which is hereby acknowledged and confessed, Lessor and Lessee agree as follows:

 

1.     Non-disclosure of Confidential Information

 

1.1           “Confidential Information” shall collectively include any and all
information relating to this Agreement, the terms and conditions of the Lease
Addendum and any amendment or proposed amendment to the Lease, including,
without limitation: (i) any information relating to or connected with the
negotiations surrounding the Lease Addendum or any amendment of the Lease; (ii)
rental payments, rental concessions or any other matter affecting the pricing
terms of the Lease Addendum; (iii) any information regarding the status or
history of negotiations regarding the Lease Addendum or any amendments to the
Lease; and (iv) any and all information, correspondence, communication (written,
verbal, or electronic) relating to or connected with this Agreement,
negotiations regarding the Lease Addendum.

 

Page 1 of 3     Initial           Initial

 



 

 

  

1.2           Lessee shall: (i) hold in confidence all Confidential Information:
and (ii) not use, disclose, reproduce or dispose of such Confidential
Information in any manner except as required by applicable law or in connection
with the performance of his/her duties and responsibilities to the Lessor.

 

 

2.    Survival; Relief

 

2.1           The provisions of this Agreement shall independently survive the
termination of the Lease and be separately enforceable in any court of competent
jurisdiction.

 

2.2           Lessee acknowledges that any breach of this Agreement will cause
Lessor irreparable harm that will be difficult, if not impossible, to accurately
quantify. Therefore, Lessee agrees that the Lessor shall be entitled to
preliminary and permanent injunctive relief against any breach by Lessee of the
provisions of this Agreement, without having to post bond; provided, however,
that nothing in the foregoing clause shall limit the Lessor’s right to seek
monetary damages, nor shall any election to pursue injunctive or other equitable
relief be deemed a waiver of Lessor’s right to seek damages at law.
Additionally, for each violation of this Agreement, Lessee agrees that, as
compensation for the damages suffered by Lessor, Lessee shall pay Lessor the sum
of twenty-five thousand and 00/100 ($25,000) as liquidated damages (“Liquidated
Damages”). The Parties acknowledge that the Liquidated Damages reflect a fair
estimate of the damages that would be suffered by Lessor in the event of a
violation of this Agreement and expressly agree that this sum does not
constitute a penalty. These Liquidated Damages shall be in addition to, and
shall not limit Lessor’s ability to recover, other sums recoverable under
existing law (including, without limitation, attorneys fees and costs arising
from or relating to Lessee’s breach of this Agreement). The existence of any
claim, dispute or cause of action of Lessee against the Lessor, whether
predicated upon this Agreement or otherwise, will not constitute a defense to
the enforcement by the Lessor of any provision of this Agreement.

 

3.    Miscellaneous

 

3.1           Severability. In the event that any portion or provision of this
Agreement shall be determined by a court of competent jurisdiction to be overly
broad, unlawful or unenforceable, then the remainder of this Agreement, or the
applicable of such portion or provision in circumstances other than those as to
which it is declared overly broad, unlawful or unenforceable, shall not be
affected thereby, and the remaining portions and provisions of this Agreement
shall remain in full force and effect.

 

Page 2 of 3     Initial           Initial

 



 

 





 

3.2          Assignment; Binding Effect. The Lessor but not Lessee may assign or
transfer any right under this Agreement or any interest herein, by operation of
law or otherwise, without the prior consent of Lessee. This Agreement shall
inure to the benefit of and be binding upon the Lessor and Lessee.

 

3.3          Exception. Notwithstanding anything contained to the contrary, if
Lessee needs to disclose information for public reporting or disclosure
purposes, the terms of this Confidentiality Agreement do not apply.

  

Page 3 of 3     Initial           Initial

 



 

 

 



 

